EXHIBIT HABERSHAM BANCORP AND SUBSIDIARIES Consolidated Financial Statements December 31, 2006, 2005 and 2004 (with Independent Accountants’ Report thereon) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS To the Board of Directors and Stockholders Habersham Bancorp and Subsidiaries We have audited the accompanying consolidated balance sheets of Habersham Bancorp and subsidiaries as of December 31, 2006 and 2005, and the related consolidated statements of earnings, comprehensive income, changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Habersham Bancorp and subsidiaries as of December 31, 2006 and 2005, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2006, in conformity with accounting principles generally accepted in the United States of America. \s\Porter Keadle Moore, LLP Atlanta, Georgia March6, Habersham Bancorp and Subsidiaries Consolidated Balance Sheets December 31, 2006 and 2005 Assets 2006 2005 Cash and due from banks $ 26,119,137 16,546,422 Federal funds sold 64,398,671 36,320,000 Cash and cash equivalents 90,517,808 52,866,422 Investment securities available for sale 84,982,415 73,115,232 Investment securities held to maturity, estimated fair value of $3,367,941 and $3,514,273 3,289,322 3,387,449 Other investments 3,365,224 3,375,424 Loans held for sale 3,183,115 2,119,438 Loans, net of allowance for loan loss of $3,444,789 and 342,816,012 316,773,266 Premises and equipment, net 12,923,720 10,519,442 Accrued interest receivable 2,937,981 2,359,171 Other real estate 537,975 2,773,662 Goodwill, net 3,549,780 3,549,780 Other assets 7,634,932 7,591,498 Total assets $ 555,738,284 478,430,784 Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing demand $ 47,286,172 92,697,588 Money market and NOW accounts 86,120,584 72,307,257 Savings 62,200,262 55,449,665 Time ($100,000 and over) 176,651,417 72,864,375 Other time 78,370,325 79,443,061 Total deposits 450,628,760 372,761,946 Short-term borrowings 778,778 775,442 Federal funds purchased and securities sold under repurchase agreements 5,873,955 8,423,323 Federal Home Loan Bank advances 38,000,000 42,300,000 Accrued interest payable 2,979,288 1,962,707 Other liabilities 1,913,382 1,950,234 Total liabilities 500,174,163 428,173,652 Commitments Stockholders’ equity: Common stock, $1.00 par value; 10,000,000 shares authorized; 2,968,593 and 2,921,240 shares issued and outstanding 2,968,593 2,921,240 Additional paid-in capital 15,530,587 14,723,175 Retained earnings 37,777,500 33,544,763 Accumulated other comprehensive income (loss) (712,559 ) (932,046 ) Total stockholders’ equity 55,564,121 50,257,132 Total liabilities and stockholders’ equity $ 555,738,284 478,430,784 See accompanying notes to consolidated financial statements. - 2 - Habersham Bancorp and Subsidiaries Consolidated Statements of Earnings For the Years Ended December 31, 2006, 2005 and 2004 2006 2005 2004 Interest income: Loans $ 29,927,711 22,421,374 17,537,761 Investments: Taxable securities 2,873,933 2,371,946 2,289,392 Tax exempt securities 982,884 807,397 751,363 Other investments 233,392 158,061 126,255 Federal funds sold 442,118 177,491 38,648 Total interest income 34,460,038 25,936,269 20,743,419 Interest expense: Time deposits, $100,000 and over 3,949,260 2,091,969 1,607,854 Other deposits 7,116,569 4,291,317 3,143,765 Federal funds purchased and securities sold under repurchase agreements 213,262 235,025 107,458 Short-term and other borrowings, primarily FHLB advances 1,938,568 1,982,027 1,932,428 Total interest expense 13,217,659 8,600,338 6,791,505 Net interest income 21,242,379 17,335,931 13,951,914 Provision for loan losses - 330,000 482,500 Net interest income after provision for loan losses 21,242,379 17,005,931 13,469,414 Noninterest income: Mortgage origination income 785,147 981,045 1,002,166 Service charges on deposit accounts 902,238 701,881 709,695 Other service charges and commissions 265,653 260,893 282,367 Securities (losses) gains, net (13,216 ) (5,654 ) 51,816 Gain on sale of other investments - - 198,641 Gain on sale of premises and equipment 83,555 14,000 879,453 Income from Company-owned life insurance 172,116 181,775 167,361 Trust services fees 314,139 238,124 200,338 Other income 1,146,118 1,075,769 938,665 Total noninterest income 3,655,750 3,447,833 4,430,502 Noninterest expense: Salaries and employee benefits 9,779,789 8,478,019 8,265,631 Occupancy expenses 2,209,495 1,930,771 1,835,487 Computer services 553,849 459,544 429,415 Telephone 444,214 408,838 408,036 Other 4,206,208 3,714,149 3,838,315 Total noninterest expense 17,193,555 14,991,321 14,776,884 Earnings before income taxes 7,704,574 5,462,443 3,123,032 Income tax expense 2,411,665 1,648,972 779,759 Net earnings $ 5,292,909 3,813,471 2,343,273 Earnings per common share – basic $ 1.80 1.31 .81 Earnings per common share – diluted $ 1.77 1.30 .80 Weighted average number of common shares outstanding 2,942,737 2,903,788 2,889,004 Weighted average number of common and common equivalent shares outstanding 2,983,048 2,938,698 2,939,951 See accompanying notes to consolidated financial statements. - 3 - Habersham Bancorp and Subsidiaries Consolidated Statements of Comprehensive Income For the Years Ended December 31, 2006, 2005 and 2004 2006 2005 2004 Net earnings $ 5,292,909 3,813,471 2,343,273 Other comprehensive income (loss): Unrealized holding gains (losses) on investment securities available for sale arising during period 283,072 (1,445,125 ) (249,116 ) Unrealized holding gains (losses) on derivative financial instruments classified as cash flow hedges arising during the period 36,269 202,982 (122,966 ) Reclassification adjustment for (gains) losses on investment securities available for sale 13,216 5,654 (51,816 ) Total other comprehensive income (loss) before tax 332,557 (1,236,489 ) (423,898 ) Income taxes related to other comprehensive income: Unrealized holding gains (losses) on investment securities available for sale arising during period (96,244 ) 491,343 84,699 Unrealized holding gains (losses) on derivative financial instruments classified as cash flow hedges arising during the period (12,332 ) (69,014 ) 41,809 Reclassification adjustment for (gains) losses on investment securities available for sale (4,494 ) (1,923 ) 17,617 Total income taxes related to other comprehensive income (loss) (113,070 ) 420,406 144,125 Total other comprehensive income (loss), net of tax 219,487 (816,083 ) (279,773 ) Total comprehensive income $ 5,512,396 2,997,388 2,063,500 See accompanying notes to consolidated financial statements. - 4 - Habersham Bancorp and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity For the Years Ended December 31, 2006, 2005 and 2004 Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2003 $ 2,869,278 14,176,580 32,019,682 163,810 49,229,350 Net earnings - - 2,343,273 - 2,343,273 Change in other comprehensive income, net of tax - - - (279,773 ) (279,773 ) Cash dividends, $1.28 per share - - (3,701,878 ) - (3,701,878 ) Tax benefit from options exercised - 50,449 - - 50,449 Issuance of common stock upon exercise of stock options 30,914 333,459 - - 364,373 Balance, December 31, 2004 2,900,192 14,560,488 30,661,077 (115,963 ) 48,005,794 Net earnings - - 3,813,471 - 3,813,471 Change in other comprehensive income, net of tax - - - (816,083 ) (816,083 ) Cash dividends, $.32 per share - - (929,785 ) - (929,785 ) Tax benefit from options exercised - 15,534 - - 15,534 Issuance of common stock upon exercise of stock options 21,048 147,153 - - 168,201 Balance, December 31, 2005 2,921,240 14,723,175 33,544,763 (932,046 ) 50,257,132 Net earnings - - 5,292,909 - 5,292,909 Change in other comprehensive income, net of tax - - - 219,487 219,487 Cash dividends, $.36 per share - - (1,060,172 ) - (1,060,172 ) Tax benefit from options exercised - 84,280 - - 84,280 Issuance of common stock upon exercise of stock options 47,353 723,132 - - 770,485 Balance, December 31, 2006 $ 2,968,593 15,530,587 37,777,500 (712,559 ) 55,564,121 See accompanying notes to consolidated financial statements. - 5 - Habersham Bancorp and Subsidiaries Consolidated Statements of Cash Flows For the
